Motion Denied; Order filed January 8, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-14-00272-CR
                               ____________

              JEREMY PATRICK SHAKESNIDER, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 400th District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 11-DCR-59007A


                                   ORDER

      Appellant is represented by appointed counsel, Michael W. Elliott.
Appellant’s brief was originally due October 8, 2014. We granted a total of 82
days extension of time to file appellant’s brief until December 29, 2014. When we
granted the last extension, we noted that no further extensions would be granted
absent exceptional circumstances. No brief was filed. On December 31, 2014,
counsel filed a further request for extension of time to file appellant’s brief.
Counsel did not allege any exceptional circumstances in the request.

      We deny the request for extension and issue the following order.

      Accordingly, we order Michael W. Elliott to file a brief with the clerk of this
Court on or before January 29, 2015. If counsel does not timely file appellant’s
brief as ordered, the Court will issue an order abating the appeal and directing the
trial court to conduct a hearing to determine the reason for the failure to file the
brief and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                  PER CURIAM



Panel consists of Justices Christopher, Donovan, and Wise